COVINGTON, Judge.
Harold and Maudie Crooms, plaintiffs below, challenge the trial court’s order granting Lucille Crawford’s motion for summary judgment. In its order, the trial court concluded that the easement for ingress and egress located on Mrs. Crawford’s property was extinguished by virtue of the Marketable Record Title Act (MRTA), Chapter 712, Florida Statutes (2001). On appeal, Mr. and Mrs. Crooms submit that it was error for the trial court to have applied MRTA. We agree. See Holland v. Hattaway, 438 So.2d 456, 468 (Fla. 5th DCA 1983). We therefore reverse and remand for further proceedings consistent with this opinion.
Reversed and remanded.
BLUE, C.J., and DAVIS, J., Concur.